DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	Applicant’s election of Group I in the reply filed on 3/22/2022s acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	This application is in condition for allowance except for the presence of claims 7-12 directed to Group II, non-elected without traverse on 3/22/2022.  Accordingly, claims 7-12 have been cancelled.
Response to Amendment
4.	In response to the amendment received on 3/22/202214:
Claims 1-3 and 5-12 are pending in the current application.  Claim 1 is amended, Claim 4 is cancelled, and Claims 7-12 stand withdrawn.
The previous prior art rejections are overcome in light of the amendment and arguments.
Examiner’s Amendment
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Cancel non-elected Claims 7-12.
Allowable Subject Matter
6.	Claims 1-3 and 5-6 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-3 and 5-6.
	Independent Claim 1 recites a method of detecting coolant leakage in a battery cooling device wherein a controller uses two pressure values from respective sensors within a coolant pipe to determine position of coolant leakage based on the two pressure values.  As Aplicant correctly and convincingly argues in the response filed 3/22/2022, previously cited Janarthanam US PG Publication 2015/0333379 discloses a similar configuration to that claimed, but does not actually teach a way to determine the position of a leak based on the pressure measurements, and there is no better prior art to teach such a feature.   Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1,.  Since Claims 2-3 and 5-6 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729